MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing the appeal of an Immigration Judge’s order denying petitioners’ application for cancellation of removal.
A review of the administrative record demonstrates that petitioner, Raymundo Aguirre Panduro, has presented no evidence that he has a qualifying relative as defined in 8 U.S.C. § 1229b(b)(l)(D). See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). The BIA therefore correctly concluded that, as a matter of law, petitioner was ineligible for cancellation of removal. Accordingly, respondent’s unopposed motion for summary disposition of Raymundo Aguirre Panduro’s petition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
Respondent’s unopposed motion to dismiss this petition for review as to petitioners, Raymundo Aguirre Silvas (A# 96-071-419) and Maria de Los Angeles Panduro (A# 96-071-420), for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as providedby 9th Cir. R. 36-3.